Reese, J.
The only question presented by the record in this cause is as to the sufficiency of the service of summons. The officer’s return is as follows:
“The State of Nebraska, 1 Pierce County, j ss'
“I hereby certify that on the 24th day of March, 1883, I served the within writ of summons on the within named August Roehl by leaving a certified copy at his usual place of residence, as required by law.”
The only objection is that the place where the copy was left was not the usual place of residence of the defendant, and that the sheriff’s return, in that particular, is not true. The plaintiff in error supported his objection to the jurisdiction of the court by affidavits. The defendant in error. (plaintiff below) supported the return with oral testimony of witnesses in court. After hearing all the evidence, the court decided that the place where the copy of the summons was left was the usual place of residence of the plaintiff in error.
The bill of exceptions shows that two letters from the plaintiff in error to the defendant in error were introduced in evidence, but no copy of said letters is preserved in the bill, nor is any reason given why they are omitted. The question of fact was submitted to the court, and the presumption is its decision was supported by sufficient evidence.
The decision of the district court is affirmed.
Judgment affirmed.
The other judges concur.